UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1086


BRENDA BROWN,

                   Plaintiff – Appellant,

             v.

GREEN SPRING VILLAGE INCORPORATED,

                   Defendant – Appellee,

             and

ERICKSON RETIREMENT COMMUNITY GREEN SPRING VILLAGE,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01043-LMB-TRJ)


Submitted:    July 30, 2009                   Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda Brown, Appellant Pro Se.        Joseph Dudley        McCluskey,
JACKSON LEWIS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brenda     Brown    seeks    to       appeal    the   district         court’s

order granting in part and denying in part Defendant’s motion to

dismiss     her     civil      complaint.             This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain      interlocutory         and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                    Because one of Brown’s claims

remains   pending        below,   the     order       Brown     seeks    to    appeal     is

neither     a    final    order    nor     an       appealable      interlocutory          or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions       are      adequately      presented        in   the

materials       before   the     court    and       argument     would   not        aid   the

decisional process.

                                                                                DISMISSED




                                               2